Exhibit 10.1

 

 

  

VOTING AND SUPPORT AGREEMENT

 

This VOTING AND SUPPORT AGREEMENT (this “Agreement”) is entered into as of
January 27, 2016, by and among Media General, Inc., a Virginia corporation
(“Marigold”), Nexstar Broadcasting Group, Inc., a Delaware corporation
(“Montage”) and each of the Persons listed on Schedule A hereto (each, a
“Shareholder” and, collectively, the “Shareholders”).

 

W I T N E S S E T H:

 

WHEREAS, as of the date of this Agreement, each Shareholder is the record owner
and/or a “beneficial owner” (as defined under Rule 13d-3 under the Exchange Act)
of the shares of Marigold Voting Common Stock set forth opposite such
Shareholder’s name or otherwise disclosed on Schedule A attached hereto (all
such shares of Marigold Voting Common Stock, the “Owned Shares”, and together
with any shares of Marigold Voting Common Stock over which a Shareholder
acquires record or beneficial ownership after the date hereof, the Shareholder’s
“Subject Shares”);

 

WHEREAS, concurrently herewith, Marigold, Montage and Neptune Merger Sub, Inc.,
a Virginia corporation and wholly owned subsidiary of Montage (“Merger Sub”),
are entering into an Agreement and Plan of Merger, dated as of the date hereof
(as it may be amended from time to time, the “Merger Agreement”), pursuant to
which Marigold and Montage wish to effect a strategic business combination by
means of a merger of Merger Sub with and into Marigold (the “Merger”, and the
effective time of the Merger, the “Effective Time”), with Marigold being the
surviving corporation in the Merger;

 

WHEREAS, the affirmative vote of the holders of a majority of all votes cast by
holders of shares of Marigold Voting Common Stock at a meeting at which a quorum
of the Marigold Voting Common Stock exists is the only vote of the holders of
any class or series of shares of capital stock of Marigold necessary to approve
the Merger Agreement and the Virginia Plan of Merger (as defined in the Merger
Agreement) (the “Required Marigold Vote”); and

 

WHEREAS, as a condition to the willingness of Montage to enter into the Merger
Agreement, and as inducement and in consideration therefor, Montage has required
that the Shareholders agree, and the Shareholders have agreed, in their capacity
as shareholders of Marigold, to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained in this
Agreement, the parties, intending to be legally bound, hereby agree as follows:

 

Article I
DEFINITIONS

 

Section 1.1 Defined Terms. For purposes of this Agreement, capitalized terms
used in this Agreement that are defined in the Merger Agreement but not in this
Agreement shall have the respective meanings ascribed to them in the Merger
Agreement.

 

Section 1.2 Other Definitions. For purposes of this Agreement:

 

(a)     “Affiliate” means, with respect to any Person, any other Person directly
or indirectly controlling, controlled by, or under common control with, such
Person as of the date on which, or at any time during the period for which, the
determination of affiliation is being made. For purposes of this definition, the
term “control” (including the correlative meanings of the terms “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities or by contract or otherwise. For purposes of this
Agreement, neither Marigold nor Montage shall be deemed to be an Affiliate of
any Shareholder.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     “Marigold Voting Common Stock” means the Voting Common Stock, no par
value, of Marigold.

 

(c)     “Representatives” shall mean, with respect to any Person, such Person’s
officers, directors, employees, accountants, consultants, legal counsel,
financial advisors, agents and other representatives.

 

(d)     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

(e)     “Voting Period” means the period from and including the date of this
Agreement through and including the earlier to occur of (a) the Effective Time,
and (b) the termination of the Merger Agreement in accordance with its terms.

 

(f)     “Transfer” means (i) any direct or indirect sale, assignment,
disposition or other transfer, either voluntary or involuntary, of any capital
stock or any interest in any capital stock or (ii) in respect of any capital
stock or interest in any capital stock, to enter into any swap or other
agreement, transaction or series of transactions, in each case that has an
exercise or conversion privilege or a settlement or payment mechanism determined
with reference to, or derived from the value of, the capital stock of Marigold,
and that hedges or transfers, in whole or in part, directly or indirectly, the
economic consequences of such capital stock or interest in capital stock,
whether any such transaction, swap or series of transactions is to be settled by
delivery of securities, in cash or otherwise; provided, that no Transfer shall
be deemed to have occurred as a result of the entry into, modification of or
existence of any bona fide pledge of capital stock in connection with a secured
borrowing transaction, the pledgee with respect to which is a financial
institution in the business of engaging in secured lending and similar
transactions and which has entered into such transaction in the ordinary course
of business, or any foreclosure under any such pledge.

 

 

Article II
VOTING AGREEMENT AND IRREVOCABLE PROXY

 

Section 2.1 Agreement to Vote.

 

(a)     Each Shareholder hereby agrees that during the Voting Period, at any
meeting of the shareholders of Marigold, however called, or at any adjournment
or postponement thereof, or in connection with any written consent of the
shareholders of Marigold or in any other circumstances upon which a vote,
consent or other approval of all or some of the shareholders of Marigold is
sought with respect to the matters described in this Section 2.1, each
Shareholder shall vote (or cause to be voted), or execute (or cause to be
executed) consents with respect to, as applicable, all of the Shareholder’s
Subject Shares as of the applicable record date (x) in favor of the approval of
the Merger Agreement and the other transactions contemplated thereby, and (y)
against each of the matters set forth in clauses (i), (ii), (iii) and (iv)
below, whether such vote or consent is required or requested pursuant to
applicable Law or otherwise:

 

(i)     any Acquisition Proposal with respect to Marigold or any other merger,
consolidation, combination, sale of substantial assets, reorganization,
recapitalization, dissolution, liquidation or winding up of or by Marigold or
any other business combination involving Marigold or any of its Subsidiaries or
any merger agreement or other definitive agreement with respect to any of the
foregoing, in each case, other than the Merger and the other transactions
contemplated by the Merger Agreement and other than the Merger Agreement;

 

(ii)     any action or proposal to amend the Marigold Organizational Documents;

 

(iii)     any action, proposal, transaction or agreement that would reasonably
be expected to result in a breach in any material respect of any covenant,
representation or warranty or any other obligation or agreement of Marigold
contained in the Merger Agreement or of such Shareholder contained in this
Agreement; and

 

 
2

--------------------------------------------------------------------------------

 

 

 

(iv)     any action, proposal, transaction or agreement involving Marigold or
any of its Subsidiaries that is intended or would reasonably be expected to
prevent, impede, frustrate, interfere with, delay, postpone or adversely affect
the consummation of the Merger or the other transactions contemplated by the
Merger Agreement.

 

(b)     With respect to any meeting of the shareholders of Marigold held during
the Voting Period, each Shareholder shall, or shall cause the holder of record
of its Subject Shares on any applicable record date to, appear at such meeting
or otherwise cause its Subject Shares to be counted as present thereat for
purposes of establishing a quorum. Any vote required to be cast or consent
required to be executed pursuant to this Section 2.1 shall be cast or executed
in accordance with the applicable procedures relating thereto so as to ensure
that it is duly counted for purposes of recording the results of that vote or
consent.

 

(c)     Except as explicitly set forth in this Section 2.1, nothing in this
Agreement shall limit the right of a Shareholder to vote (or cause to be voted),
including by proxy or written consent, if applicable, in favor of, or against or
to abstain with respect to, any matters presented to the shareholders of
Marigold.

 

Section 2.2 Grant of Irrevocable Proxy. Each Shareholder hereby irrevocably
appoints Montage and any of its respective designees, and each of them
individually, as such Shareholder’s proxy, with full power of substitution and
resubstitution, to vote or execute consents during the Voting Period, with
respect to such Shareholder’s Subject Shares as of the applicable record date,
in each case solely to the extent and in the manner specified in Section 2.1
(the “Proxy Matters”). This proxy is given to secure the performance of the
duties of such Shareholder under this Agreement. Such Shareholder shall not
directly or indirectly grant any Person any proxy (revocable or irrevocable),
power of attorney or other authorization with respect to any of its Subject
Shares that is inconsistent with Section 2.1 or this Section 2.2. It is
expressly agreed that the proxy granted herein shall survive beyond the eleventh
month after the date hereof to the extent the Voting Period is still in effect.

 

Section 2.3 Nature of Irrevocable Proxy. The proxy granted pursuant to Section
2.2 by each Shareholder shall be irrevocable during the Voting Period, shall be
deemed to be coupled with an interest sufficient in law to support an
irrevocable proxy and shall revoke any and all prior proxies granted by such
Shareholder with regard to such Shareholder’s Subject Shares in respect of the
Proxy Matters, and such Shareholder acknowledges that the proxy constitutes an
inducement for Montage to enter into the Merger Agreement. The proxy granted by
each Shareholder is a durable proxy and shall survive the bankruptcy,
dissolution, death or incapacity of such Shareholder. The proxy granted
hereunder shall terminate only upon the expiration of the Voting Period.

 

Section 2.4 Certain Shares. The 9,404 shares of Marigold Voting Common Stock
referenced on Schedule A attached hereto as subject to deferred stock units and
the 73,570 shares of Marigold Voting Common Stock referenced on Schedule A
attached hereto as subject to options held by John R. Muse shall not be subject
to any of the provisions of this Article II.

 

Article III
COVENANTS

 

Section 3.1 Restriction on Transferring Subject Securities.

 

(a)     Each Shareholder agrees that such Shareholder shall not, during the
period from and including the date of this Agreement through and including the
earlier to occur of (i) the date the Required Marigold Vote shall have been
obtained, and (ii) the termination of the Merger Agreement in accordance with
its terms, Transfer, or cause or permit the Transfer of, any or all of such
Shareholder’s Subject Shares, or any voting rights with respect thereto.

 

(b)     The restrictions set forth in Section 3.1(a) shall not apply to:

 

(i)     any Transfer by any Shareholder of any or all of such Shareholder’s
Subject Shares that is approved in writing by Montage;

 

 
3

--------------------------------------------------------------------------------

 

 

(ii)     any Transfer by any Shareholder of any or all of such Shareholder’s
Subject Shares either (x) in open market or other transactions or (y) to the
limited or general partners of such Shareholder in full or partial liquidation
of such Shareholder in accordance with the applicable provisions of the
governing documents of such Shareholder, so long as the aggregate number of
Subject Shares Transferred under this Section 3.1(b)(ii)(x) and (y) does not
exceed 3,500,000;

 

(iii)     any Transfer by any Shareholder of any or all of such Shareholder’s
Subject Shares to one or more investment funds that are Affiliates of such
Shareholder; provided that (x) if any such investment fund is not already a
Shareholder hereunder, such investment fund shall concurrently with such
Transfer execute a customary joinder in form and substance reasonably
satisfactory to Montage agreeing to be a “Shareholder” hereunder, and (y) the
transferring Shareholder shall be responsible for such transferee’s (and its
direct or indirect subsequent transferees’) performance of its (or their)
obligations as a Shareholder under this Section 3.1;

 

(iv)     any Transfer of Subject Shares, provided that (x) the transferee shall
concurrently with such Transfer execute a customary joinder in form and
substance reasonably satisfactory to Montage agreeing to be a “Shareholder”
hereunder if such transferee is not already a party to this Agreement, (y) the
Shareholder that beneficially owns the Transferred Subject Shares prior to the
Transfer shall be responsible for such transferee’s (and its direct or indirect
subsequent transferees’) performance of its (or their) obligations as a
Shareholder under this Section 3.1, and (z) any such Transfer of Subject Shares
will not result in the conversion of such shares of Marigold Voting Common Stock
into shares of Marigold Non-Voting Common Stock; or

 

(v)     the 9,404 shares of Marigold Voting Common Stock referenced on Schedule
A attached hereto as subject to deferred stock units and the 73,570 shares of
Marigold Voting Common Stock referenced on Schedule A attached hereto as subject
to options held by John R. Muse.

 

(c)     Each Shareholder agrees with, and covenants to, Montage that such
Shareholder shall not request that Marigold register the Transfer (book-entry or
otherwise) of any certificate or uncertificated interest representing any or all
of the Shareholder’s Subject Shares, unless such Transfer is made in compliance
with this Agreement.

 

(d)     Any Transfer or attempted Transfer of Subject Shares or voting rights
with respect thereto in violation of this Section 3.1 shall, to the fullest
extent permitted by Law, be null and void ab initio, and Marigold shall not, and
shall instruct its transfer agent and other third parties not to, record or
recognize any such purported transaction on the share register of Marigold.

 

Section 3.2 No Shop Obligations of Each Shareholder.

 

(a)     Each Shareholder shall, and each Shareholder shall cause each of its
Representatives to, immediately cease and cause to be terminated any discussions
existing as of the date of this Agreement with any Person that relate to any
Acquisition Proposal or Acquisition Inquiry in respect of Marigold proposed on
or prior to the date hereof. Each Shareholder agrees that, during the Voting
Period, such Shareholder shall not, and such Shareholder shall use its
reasonable best efforts to cause its Representatives acting on its behalf not
to, directly or indirectly, (i) solicit, initiate, knowingly encourage or
knowingly facilitate the making, submission or announcement of any Acquisition
Proposal with respect to Marigold or Acquisition Inquiry with respect to
Marigold, (ii) furnish any non-public information regarding Marigold or any of
its Subsidiaries (or such Shareholder’s Subject Shares, or any interest therein)
to any Person who has made an Acquisition Proposal with respect to Marigold or
Acquisition Inquiry with respect to Marigold, (iii) engage in discussions or
negotiations with any Person who has made any Acquisition Proposal with respect
to Marigold or Acquisition Inquiry with respect to Marigold (other than
discussions in the ordinary course of business that are unrelated to an
Acquisition Proposal or Acquisition Inquiry, which shall be permitted), (iv)
approve, endorse or recommend any Acquisition Proposal with respect to Marigold
or Acquisition Inquiry with respect to Marigold or withdraw or propose to
withdraw its approval and recommendation in favor of the Merger Agreement and
the transactions contemplated thereby, including the Merger; or (v) enter into
any letter of intent, agreement in principle, merger, acquisition, purchase or
joint venture agreement or other similar agreement for any Acquisition
Transaction with respect to Marigold (“Restricted Activities”). A Shareholder
shall promptly notify Marigold and Montage orally and in writing of any such
Acquisition Proposal or Acquisition Inquiry received by the Shareholder in its
capacity as a shareholder of Marigold (including the identity of the Person
making or submitting such Acquisition Proposal or Acquisition Inquiry and the
terms thereof and all modifications thereto).

 

 
4

--------------------------------------------------------------------------------

 

 

(b)     Notwithstanding the foregoing, solely to the extent that Marigold is
permitted to engage in any Restricted Activities pursuant to Section 6.10 of the
Merger Agreement, each Shareholder and its Representatives may participate in
such Restricted Activities, provided that (i) such Shareholder has not breached
this Section 3.2 and (ii) such action by such Shareholder and its
Representatives would be permitted to be taken by Marigold pursuant to Section
6.10 of the Merger Agreement.

 

Section 3.3 No Conversion of Marigold Voting Common Stock. Each Shareholder
agrees that, without the prior written consent of Montage, during the Voting
Period, such Shareholder shall not cause any of such Shareholder’s Subject
Shares that are shares of Marigold Voting Common Stock to be converted into
shares of Marigold Non-Voting Common Stock, and such Shareholder shall take all
action necessary so that shares of Marigold Voting Common Stock that are such
Shareholder’s Subject Shares are not converted into shares Marigold Non-Voting
Common Stock. Each Shareholder agrees with, and covenants to, Montage that such
Shareholder shall not request that Marigold register the conversion (book-entry
or otherwise) of any certificate or uncertificated interest representing any or
all of the shares of Marigold Voting Common Stock that are such Shareholder’s
Subject Shares into Marigold Non-Voting Common Stock. Any conversion of shares
of Marigold Voting Common Stock in violation of this Section 3.3 shall, to the
fullest extent permitted by Law, be null and void ab initio, and Marigold shall
not, and shall instruct its transfer agent and other third parties not to,
record or recognize any such purported conversion on the share register of
Marigold.

 

Article IV
GENERAL COVENANTS

 

Section 4.1 General Covenants. Each Shareholder agrees that such Shareholder
shall not:

 

(a)     enter into any agreement, commitment, letter of intent, agreement in
principle or understanding with any Person or take any other action that
violates or conflicts with, or would reasonably be expected to violate or
conflict with, such Shareholder’s covenants and obligations under this
Agreement; or

 

(b)     take any action that restricts or otherwise adversely affects such
Shareholder’s legal power, authority and right to comply with and perform such
Shareholder’s covenants and obligations under this Agreement.

 

Section 4.2 Cooperation. Each Shareholder shall reasonably cooperate with
Montage and Marigold in connection with Montage’s and Marigold’s efforts to make
any necessary filings and submissions with, and obtain any necessary consents,
approvals, waivers and authorizations of, and actions or nonactions by, any
Governmental Entity or any third party necessary to be made in connection with
the transactions contemplated by the Merger Agreement, and shall provide to
Montage and/or Marigold reasonably promptly any information regarding such
Shareholder and its Affiliates as shall be reasonably requested by Montage or
Marigold in connection with such efforts. Each Shareholder shall make as
promptly as practicable all necessary filings and submissions required to be
made by it with any Governmental Entity in connection with the transactions
contemplated by the Merger Agreement. Marigold agrees (and following the
Effective Time Montage agrees) to promptly pay or reimburse for 100% of the
Shareholders’ filing fees in connection with the HSR Act and (subject to a cap
of $20,000) for the Shareholders’ other third-party costs associated with any
such cooperation, filings and submissions (including reasonable attorney’s
fees).

 

 
5

--------------------------------------------------------------------------------

 

 

Article V
REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS

 

Each Shareholder hereby represents and warrants to Montage and Marigold as
follows:

 

Section 5.1 Authorization. Such Shareholder has all necessary legal capacity,
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. This Agreement has been duly executed and delivered by
such Shareholder and, assuming it has been duly and validly authorized, executed
and delivered by the other parties hereto, constitutes a legal, valid and
binding obligation of such Shareholder, enforceable against such Shareholder in
accordance with its terms, except to the extent that enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and (ii) general principles of equity.

 

Section 5.2 Ownership of Subject Shares. As of the date hereof, such Shareholder
does not own, beneficially or of record, any shares of Marigold Voting Common
Stock or any other securities of Marigold other than such Shareholder’s Owned
Shares listed opposite such Shareholder’s name or otherwise disclosed on
Schedule A attached hereto. As of the date hereof, except as set forth on
Schedule A attached hereto, such Shareholder is the sole record and/or a
beneficial owner of all of such Shareholder’s Owned Shares, free and clear of
all Liens, including any restriction on the right to vote or otherwise transfer
such Owned Shares, except as provided under this Agreement or under the Existing
Support Agreement (defined hereafter), including, without limitation, pledges
contemplated by the terms of this Agreement, or pursuant to any applicable
restrictions on transfer under the Securities Act and, as to the shares of
Marigold Voting Common Stock that are subject to forfeiture or to awards under
Marigold’s benefit plans, except as provided in the applicable benefit plans and
award agreements.

 

Section 5.3 Power to Vote Shares. Such Shareholder has the voting power, the
power to issue instructions with respect to the matters set forth in this
Agreement, and the power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of such Shareholder’s Subject
Shares, with no limitations, qualifications, or restrictions on such rights,
subject only to applicable securities laws and the terms of this Agreement and,
as to the shares of Marigold Voting Common Stock that are subject to forfeiture
or to awards under Marigold’s benefit plans, except as provided in the
applicable benefit plans and award agreements. Any proxies granted by such
Shareholder in respect of any or all of its Owned Shares prior to and including
the date hereof (except as set forth herein) in respect of the Proxy Matters
have been revoked.

 

Section 5.4 No Conflicts. Except as set forth in the Merger Agreement
(including, without limitation, filings as may be required under applicable
securities laws) and except for any filing required under Section 13 or Section
16 under the Exchange Act, and except for all necessary filings and submissions
required to be made by a Shareholder with any Governmental Entity in connection
with the transactions contemplated by the Merger Agreement, (x) no filing with,
and no permit, authorization, consent or approval of, any Governmental Entity or
any other Person (other than such approvals of such Shareholder’s Affiliates as
have been obtained on or prior to the date hereof) is necessary for the
execution of this Agreement by such Shareholder and the performance by such
Shareholder of its obligations hereunder, and (y) none of the execution and
delivery of this Agreement by such Shareholder, or the consummation by such
Shareholder of the transactions contemplated by this Agreement or compliance by
such Shareholder with any of the provisions of this Agreement shall (i) conflict
with or result in any breach of the organizational documents, if applicable, of
such Shareholder, (ii) result in, give rise to or constitute a violation or
breach of or a default (or any event which with notice or lapse of time or both
would become a violation, breach or default) under, or give to others any rights
of termination, amendment, acceleration or cancellation of, or result in the
creation of a Lien on any of such Shareholder’s Subject Shares pursuant to, any
of the terms, conditions or provisions of any note, bond, mortgage, indenture,
contract, lease, license, permit, agreement, commitment, arrangement,
understanding, or other obligation of any kind to which such Shareholder is a
party or by which such Shareholder or any of its Subject Shares are bound, or
(iii) violate any applicable law, rule, regulation, order, judgment, or decree
applicable to such Shareholder, except for in each case under clauses (i) and
(ii) as would not impair such Shareholder’s ability to perform in any material
respect its obligations under this Agreement.

 

 
6

--------------------------------------------------------------------------------

 

 

Section 5.5 Transaction Fee. Except as otherwise disclosed by such Shareholder
to Montage in writing prior to the date of this Agreement, such Shareholder and
its Affiliates have not employed any investment banker, broker or finder in
connection with the transactions contemplated by the Merger Agreement who might
be entitled to any fee or any commission in connection with or upon consummation
of the Merger or the transactions contemplated by this Agreement.

 

Section 5.6 Acknowledgement. Such Shareholder understands and acknowledges that
Montage is entering into the Merger Agreement in reliance upon such
Shareholder’s execution, delivery and performance of this Agreement.

 

Article VI
REPRESENTATIONS AND WARRANTIES OF MONTAGE

 

Montage hereby represents and warrants to the Shareholders as follows:

 

Section 6.1 Authorization. Montage has all necessary legal capacity, corporate
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. This Agreement has been duly authorized, executed and
delivered by Montage and, assuming it has been duly and validly executed and
delivered by the other parties hereto, constitutes a legal, valid and binding
obligation of Montage, enforceable against Montage in accordance with the terms
of this Agreement, except to the extent that enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and (ii) general principles of equity.

 

Section 6.2 No Conflicts. Except as set forth in the Merger Agreement
(including, without limitation, filings as may be required under applicable
securities laws), (x) no filing with, and no permit, authorization, consent or
approval of, any Governmental Entity or any other Person is necessary for the
execution of this Agreement by Montage and the performance by Montage of its
obligations hereunder, and (y) none of the execution and delivery of this
Agreement by Montage, or the consummation by Montage of the transactions
contemplated by this Agreement or compliance by Montage with any of the
provisions of this Agreement shall (i) conflict with or result in any breach of
the organizational documents of Montage, (ii) conflict with, result in any
violation of, require any consent under or constitute a default (whether with
notice or lapse of time or both) under any of the terms, conditions or
provisions of any note, contract, lease, license, permit, agreement, commitment,
arrangement, understanding, mortgage, bond, indenture, or other obligation of
any kind to which Montage is a party or by which Montage or any of its
properties is bound; or (iii) violate any judgment, order, injunction, decree or
award of any court, administrative agency or other Governmental Entity that is
binding on Montage or any of its properties, except for in each case under
clauses (i) through (iii) as would not impair the ability of such party to
perform its obligations under this Agreement.

 

Article VII
TERMINATION

 

Section 7.1 This Agreement and all obligations of the parties hereunder shall
automatically terminate upon the expiration of the Voting Period. Upon the
termination of this Agreement, none of the parties hereto shall have any rights
or obligations hereunder and this Agreement shall become null and void and have
no effect; provided, however, that Section 4.2 (last sentence only and solely
with respect to any filing fees or other costs covered by Section 4.2 that have
been incurred as of the date of termination of this Agreement), Section 8.2 and
Sections 8.6 through 8.13 shall survive termination of this Agreement.
Notwithstanding the foregoing, termination of this Agreement shall not relieve
any party from any liability, or prevent any party from seeking any remedies (at
law or in equity) against any other party, for that party’s breach of any of its
representations, warranties, covenants or obligations under this Agreement prior
to such termination.

 

 
7

--------------------------------------------------------------------------------

 

 

Article VIII
MISCELLANEOUS

 

Section 8.1 No Agreement as Director or Officer. Notwithstanding any provision
of this Agreement to the contrary, the Shareholders have entered into this
Agreement in their capacity as shareholders of Marigold, and nothing in this
Agreement shall limit, restrict or otherwise affect John R. Muse in his capacity
as a director of Marigold from acting in such capacity or voting in his sole
discretion on any matter, including in exercising rights under the Merger
Agreement.

 

Section 8.2 Publication. Each Shareholder hereby consents to and authorizes
Marigold and/or Montage to publish and disclose in any and all applicable
filings with the SEC, the FCC or any other Governmental Entity, and any other
announcements, disclosures or filings required by applicable Law such
Shareholder’s identity and ownership of shares of Marigold Voting Common Stock
and the nature of such Shareholder’s commitments, arrangements and
understandings pursuant to this Agreement and/or the Merger Agreement; provided
that Marigold and Montage shall give each Shareholder and its legal counsel a
reasonable opportunity to review and comment on such publications or disclosures
prior to being made public (with Marigold and Montage agreeing in good faith to
consider any such comments received).

 

Section 8.3 Amendments, Waivers, etc. This Agreement may be amended by an
instrument in writing signed on behalf of Marigold and each of the Shareholders
that would be bound by such amendment. Any agreement on the part of any party
hereto to any waiver of compliance with any representations, warranties,
covenants or agreements contained in this Agreement shall be valid only if set
forth in a written instrument signed on behalf of such party. The waiver by any
party of a breach of any provision hereunder shall not operate or be construed
as a waiver of any prior or subsequent breach of the same or any other provision
hereunder.

 

Section 8.4 Enforcement of Agreement; Specific Performance. The Shareholders
acknowledge and agree that Montage would be irreparably damaged if any of the
provisions of this Agreement are not performed in accordance with their specific
terms or are otherwise breached and that any non-performance, breach or
threatened breach of this Agreement by any Shareholder could not be adequately
compensated by monetary damages alone and that Montage would not have any
adequate remedy at law. Accordingly, Montage shall be entitled (in addition to
any other remedy that may be available to it whether in law or equity, including
monetary damages) to seek and obtain (a) enforcement of any provision of this
Agreement by a decree or order of specific performance and (b) a temporary,
preliminary and/or permanent injunction to prevent breaches or threatened
breaches of any provisions of this Agreement without posting any bond or
undertaking. The Shareholders further agree that they shall not object to the
granting of injunctive or other equitable relief on the basis that there exists
adequate remedy at law. Each Shareholder hereby expressly further waives (i) any
defense in any action for specific performance that a remedy at law would be
adequate or that an award of specific performance is not an appropriate remedy
for any reason at law or in equity and (ii) any requirement under any Law to
post security as a prerequisite to obtaining equity relief. Each Shareholder
agrees that Montage’s initial choice of remedy will be to seek specific
performance of this Agreement in accordance with its terms. If a court of
competent jurisdiction denies such relief, Montage may seek alternative
remedies, including damages in the same or another proceeding.

 

 
8

--------------------------------------------------------------------------------

 

 

Section 8.5 Notices. All notices and other communications in connection with
this Agreement shall be in writing and shall be deemed given (i) on the date of
delivery if delivered personally or if sent via facsimile (with confirmation via
express courier utilizing next-day service), (ii) on the earlier of confirmed
receipt or the third (3rd) Business Day following the date of mailing if mailed
by registered or certified mail (return receipt requested) or (iii) on the first
(1st) Business Day following the date of dispatch if delivered utilizing
next-day service by an express courier (with confirmation) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

 

(a)     If to Montage, addressed to it at:

 

Nexstar Broadcasting Group, Inc.
545 E. John Carpenter Freeway, Suite 700

Irving, Texas
Attention: Perry A. Sook and Elizabeth Ryder
Facsimile: (972) 373-8888

with a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022
Attention: Armand Della Monica, Sarkis Jebejian and David Feirstein
Facsimile: (212) 446-4900

 

(b)     If to Marigold, addressed to it at:

 

Media General, Inc.
333 East Franklin Street
Richmond, Virginia 23293
Attention: Andrew C. Carington, Esq.
Facsimile: (804) 887-7021

 

with a copy (which shall not constitute notice) to:

Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention: Philip Richter, Esq.
Facsimile: (212) 859-4000

and

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attention: Michael J. Aiello and Sachin Kohli
Facsimile: (212) 310-8007

 

(c)     If to any Shareholder, addressed to it at:

 

c/o Kainos Capital LLC

2100 McKinney Avenue

Suite 1600

Dallas, TX 75201
Attention: John R. Muse

      David W. Knickel

Facsimile: (214) 720-7888

 

with a copy (which shall not constitute notice) to:

Vinson & Elkins LLP
3700 Trammell Crow Center
Dallas, Texas 75201
Attention: Robert L. Kimball
Facsimile: (214) 999-7860

 

 

or, in each case, to that other address as any party shall specify by written
notice so given, and notice shall be deemed to have been delivered as of the
date so telecommunicated or personally delivered.

 

 
9

--------------------------------------------------------------------------------

 

 

Section 8.6 Headings; Titles. When a reference is made in this Agreement to
Articles, Sections or Schedules, such reference shall be to an Article or
Section of or Schedule to this Agreement unless otherwise indicated. The
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” This Agreement
shall not be interpreted or construed to require any person to take any action,
or fail to take any action, if to do so would violate any applicable Law.

 

Section 8.7 Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of this invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. Upon determination that
any term or other provision is invalid or incapable of being enforced, the
parties shall negotiate in good faith to modify this Agreement as to affect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.

 

Section 8.8 Entire Agreement. This Agreement (together with the Merger
Agreement, to the extent referred to in this Agreement, and any documents
delivered by the parties in connection herewith), constitutes the entire
agreement among the parties with respect to the subject matter of this
Agreement, and supersedes all prior agreements and understandings, both written
and oral, among the parties, with respect to the subject matter of this
Agreement. Section 4.1 and Section 4.2 of that certain Voting and Support
Agreement (the “Existing Support Agreement”) dated March 20, 2014, by and among
LIN Media LLC, Marigold, and the Shareholders are hereby terminated in their
entirety. Marigold consents to the Shareholders’ entering into and performing
this Agreement and agrees that this Agreement shall not constitute a breach of
Section 4.3 of the Existing Support Agreement. The Existing Support Agreement
shall terminate in its entirety at the Effective Time.

 

Section 8.9 Assignment; Binding Effect; No Third Party Beneficiaries; Further
Action. Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by any of the parties; provided that Montage may
assign its rights, interests or obligations hereunder to one or more of its
Subsidiaries. This Agreement shall be binding upon and shall inure to the
benefit of Montage and its respective successors and assigns and shall be
binding upon the Shareholders and the Shareholders’ successors, assigns, heirs,
executors and administrators. Notwithstanding anything contained in this
Agreement to the contrary, nothing in this Agreement, expressed or implied, is
intended to confer on any Person (other than, in the case of Montage or its
respective successors and assigns and, in the case of the Shareholders, the
Shareholders’ successors, assigns, heirs, executors and administrators) any
rights, remedies, obligations or liabilities under or by reason of this
Agreement. Each of the Shareholders, Montage and Marigold shall take any further
action and execute any other instruments as may be reasonably requested by the
other parties to this Agreement to effectuate the intent of this Agreement.

 

Section 8.10 Mutual Drafting. Each party has participated in the drafting of
this Agreement, which each party acknowledges is the result of extensive
negotiations between the parties. This Agreement shall not be deemed to have
been prepared or drafted by any one party or another or any party’s attorneys.

 

Section 8.11 Governing Law and Consent to Jurisdiction. This Agreement and all
claims or causes of action (whether in contract, tort or otherwise) that may be
based upon, arise out of or relate to this Agreement or the negotiation,
execution or performance of this Agreement (including any claim or cause of
action based upon, arising out of or related to any representation or warranty
made in or in connection with this Agreement or as an inducement to enter into
this Agreement) shall be governed and construed in accordance with the internal
Laws of the State of Delaware, without regard to any applicable conflicts of law
principles that would result in the application of the Laws of any other
jurisdiction. The parties hereto agree that any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought exclusively in the Chancery Court of the State of Delaware and any state
appellate court therefrom or, if such court lacks subject matter jurisdiction,
the United States District Court sitting in New Castle County in the State of
Delaware, and each of the parties hereby irrevocably consents to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by Law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. Process in any such suit, action or proceeding
may be served on any party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 8.5 shall be
deemed effective service of process on such party. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING (WHETHER IN CONTRACT OR TORT OR OTHERWISE) ARISING OUT OF OR RELATED
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

 
10

--------------------------------------------------------------------------------

 

 

Section 8.12 Counterparts; Facsimiles. This Agreement may be executed in two or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each of the
parties and delivered to the other parties, it being understood that each party
need not sign the same counterpart.

 

Section 8.13 Liability. The rights and obligations of each of the Shareholders
under this Agreement shall be several and not joint. All references to actions
to be taken by the Shareholders, or representations and warranties to be made,
under this Agreement refer to actions to be taken or representations and
warranties to be made by Shareholders acting severally and not jointly. Except
for any liability for claims, losses, damages, liabilities or other obligations
arising out of a Shareholder’s failure to perform its obligations hereunder,
Montage agrees that no Shareholder (in its capacity as a Shareholder of
Marigold) will be liable for claims, losses, damages, liabilities or other
obligations resulting from or relating to the Merger Agreement, including any
breach by Marigold of the Merger Agreement, and that Marigold shall not be
liable for claims, losses, damages, liabilities or other obligations resulting
from or related to any Shareholder’s failure to perform its obligations
hereunder.

 

Section 8.14 No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in any other person any direct or indirect ownership or incident
of ownership of or with respect to any Subject Shares. All rights, ownership and
economic benefits of and relating to the Subject Shares shall remain vested in
and belong to the holder thereof, and no other person shall have any authority
to exercise any power or authority to direct any Shareholder in the voting of
any of the Subject Shares except as provided in this Agreement.

 

Section 8.15 No Effect on Marigold Voting Common Stock. Notwithstanding anything
to the contrary in this Agreement or in Marigold’s Amended and Restated Articles
of Incorporation, Marigold agrees that neither the execution and delivery by the
Shareholders of this Agreement nor the performance by the Shareholders of any of
the obligations hereunder will have any adverse effect on the Shareholders’
ownership of Marigold Voting Common Stock. Without limiting the foregoing, in no
event shall the execution and delivery by the Shareholders of this Agreement or
the performance by the Shareholders of any of their obligations hereunder be
deemed to constitute a Transfer of any Subject Shares or result in the
conversion of any Subject Shares held by the Shareholders into shares of
Marigold Non-Voting Common Stock.

 

(Signature pages follow)

 

 
11

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Marigold, Montage and the Shareholders have caused this
Agreement to be duly executed as of the day and year first above written.

 

 

MEDIA GENERAL, INC.

 

 

 

 

  By: /s/ Andrew C. Carington  

 

Name: Andrew C. Carington
Title: Vice President, General Counsel and
Secretary

 

 

Signature Page to Voting and Support Agreement (SG)

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Marigold, Montage and the Shareholders have caused this
Agreement to be duly executed as of the day and year first above written. 

 

 

Nexstar Broadcasting Group, Inc.

 

 

 

 

 

 

By:

 /s/ Thomas E. Carter      Name: Thomas E. Carter     Title: Executive Vice
President and Chief Financial Officer

 

 

Signature Page to Voting and Support Agreement (SG)

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Marigold, Montage and the Shareholders have caused this
Agreement to be duly executed as of the day and year first above written.

 

SHAREHOLDERS:

 

HICKS, MUSE, TATE & FURST EQUITY FUND III, L.P.

 

By:

HM3/GP Partners, L.P.,

  its general partner     By: Hicks, Muse GP Partners III, L.P.,   its general
partner     By: Hicks Muse Fund III Incorporated,   its general partner        
By: /s/ David W. Knickel     David W. Knickel   Vice President and Chief
Financial Officer    

 


HM3 COINVESTORS, L.P.

 

By: Hicks Muse GP Partners III, L.P.,   its general partner     By: Hicks Muse
Fund III Incorporated,   its general partner         By: /s/ David W. Knickel  
  David W. Knickel   Vice President and Chief Financial Officer

 

 

Signature Page to Voting and Support Agreement (HMC)

 

 


--------------------------------------------------------------------------------

 

 

HICKS, MUSE, TATE & FURST EQUITY FUND IV, L.P.

 

By:

    HM4 Partners, L.P.,

  its general partner     By: Hicks, Muse GP Partners L.A., L.P.,   its general
partner     By: Hicks, Muse Latin America Fund I Incorporated,   its general
partner         By:     /s/ David W. Knickel     David W. Knickel   Vice
President and Chief Financial Officer

 

 

HICKS, MUSE, TATE & FURST PRIVATE EQUITY FUND IV, L.P.

 

By: HM4 Partners, L.P.,   its general partner     By: Hicks, Muse GP Partners
L.A., L.P.,   its general partner     By: Hicks, Muse Latin America Fund I
Incorporated,   its general partner         By: /s/ David W. Knickel     David
W. Knickel   Vice President and Chief Financial Officer

 

 

HM4-EQ COINVESTORS, L.P.

 

By: Hicks, Muse GP Partners IV, L.P.,   its general partner     By: Hicks, Muse
Fund IV, LLC,   its general partner         By: /s/ David W. Knickel     David
W. Knickel   Vice President and Chief Financial Officer

 

 

Signature Page to Voting and Support Agreement (HMC)

 

 

 


--------------------------------------------------------------------------------

 

 

HICKS, MUSE & CO. PARTNERS, L.P.

 

By: HM Partners Inc.,   its general partner         By: /s/ David W. Knickel    
David W. Knickel   Vice President and Chief Financial Officer

 

 

 HM CAPITAL PARTNERS I, L.P.

 

By: HMCP GP LLC,

its general partner

        By: /s/ David W. Knickel    

David W. Knickel

Vice President and Chief Financial Officer

   



 

MUSE FAMILY ENTERPRISES, LTD.

 

By: JRM Management Company, LLC,   its general partner         By: /s/ John R.
Muse     John R. Muse   President

 

 

JRM INTERIM INVESTORS, L.P.

 

By: JRM Management Company, LLC,   its general partner         By: /s/ John R.
Muse     John R. Muse   President

 



 

Signature Page to Voting and Support Agreement (HMC)

 

 
 

--------------------------------------------------------------------------------

 

 

JOHN R. MUSE

 

/s/ John R. Muse   

 

 

Signature Page to Voting and Support Agreement (HMC)

 

 


--------------------------------------------------------------------------------

 

 

Schedule A

Ownership of Marigold Voting Common Stock1

 

Shareholder

Marigold Voting Common Stock

Hicks, Muse, Tate & Furst Equity

Fund III, L.P.

 

 

8,855,759

HM3 Coinvestors, L.P.

 

115,804

Hicks, Muse, Tate & Furst Equity Fund IV, L.P.

 

2,293,007

Hicks, Muse, Tate & Furst Private Equity Fund IV, L.P.

 

15,423

HM4-EQ Coinvestors, L.P.

 

35,584

Hicks, Muse & Co. Partners, L.P.

 

123,198

HM Capital Partners I LP

 

4,829

Muse Family Enterprises, Ltd.

 

685

JRM Interim Investors, L.P.

 

4,927

John R. Muse

 

139,6092

 


 

--------------------------------------------------------------------------------

1

The Shareholders jointly file a beneficial ownership report on Schedule 13D and
may be deemed a group with beneficial ownership of shares held by other
Shareholders in the group as and to the extent set forth in the Schedule 13D.

   

2

Comprised of 56,635 shares held directly, 73,570 shares subject to an option
exercisable beginning on September 18, 2015, and 9,404 shares subject to
deferred stock units.

 

 

Schedule A